REASONS FOR ALLOWANCE

The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (list alphabetically):
“Baumgartner et al.”
US Publication No. 2005/0196297 A1

“Boyer”
US Publication No. 2008/0023288 A1

“Buchholz ‘051”
US Publication No. 2009/0127051 A1

“Buchholz ‘283”
WO Publication No. 2012/112283 A2

“Buchholz et al.”
US Publication No. 2012/0138409 A1

“Clancy”
US Patent No. 4,281,750

“Elmer”
US Patent No. 3,893,555

“Gee et al.”
US Patent No. 6,021,747

“Gevers et al.”
WO Publication No. 2012/024497 A2

“Hennessy et al.”
WO Publication No. 2011/062856 A2

“Kennedy”
US Patent No. 4,938,329

“Kennedy et al.”
US Patent No. 4,995,494

“Kinsley et al.”
US Patent No. 6,605,015 B1

“Light et al.”
US Publication No. 2006/0243553 A1

“Martin”
US Patent No. 6,032,775

“McDermott et al.”
US Patent No. 7,581,627 B2

“Mueller”
US Patent No. 4,526,257

“Ono”
US Patent No. 4,850,465

“Ozawa et al.”
JP Publication No. 2006-275110 A

“Schmidt et al. ‘059”
US Patent No. 9,618,059 B2

“Storz”
US Patent No. 4,564,093

“Sutaruk ‘748”
US Patent No. 3,444,748


US Patent No. 3,403,764

“Tinholt”
US Patent No. 4,046,239



See the detailed discussion of the teachings of Mueller, Kinsley et al., Sutaruk ‘748, Boyer and Clancy in item 10 (pp. 5-9) of the prior Office action mailed on November 9, 2020.

See the detailed discussion of the teachings of Tinholt and Kennedy in item 11 (pp. 9-11) of the prior Office action mailed on November 9, 2020.

See the explanation with respect to the teachings of Gee et al. in item 18 (pp. 8-10) of the prior Office action mailed on July 27, 2020.

See the explanation with respect to the teachings of Light et al. in item 13 (pp. 11-12) of the prior Office action mailed on November 9, 2020.

See the discussion of the teachings of Baumgartner et al., Buchholz ‘051, Buchholz ‘283, Buchholz et al., Elmer, Gevers et al., Hennessy et al., Kennedy et al., Martin, McDermott et al., Ono, Ozawa et al., Storz, and Sutaruk ‘764 in items 36-50 (pp. 20-23) of the prior Office action mailed on July 27, 2020.

Claims 1, 3, 4, 6-18 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Schmidt et al. ‘059 has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the prior double patenting rejections have been overcome.

Claim 1 is allowed because the prior art of record fails to teach a viscous clutch, as defined in claim 1, comprising at least the following combination of features:
a rotationally fixed journal bracket having a shaft portion;
a rotor assembly rotatably supported on the shaft portion and having a bearing hub that extends beyond the housing assembly in a direction away from the journal bracket to provide a mounting location for an output member;
a fluid return bore that extends radially through at least an outer diameter portion of the disk of the rotor assembly to the working chamber to form at least a portion of a fluid return path from the working chamber to the reservoir;
an electromagnetic coil assembly located rearward of the housing assembly;
the reservoir is located between the electromagnetic coil assembly and the mounting location for the output member on the bearing hub; and 
the valve assembly extends from a location adjacent to the electromagnetic coil assembly and into the reservoir.

Claims 3, 4 and 6-14 are allowed because of their dependency from claim 1.

Claim 15 is allowed because the prior art of record fails to teach a method for selective torque transmission, as defined in claim 15, comprising at least the following combination of steps/features:
delivering a rotational input to a housing assembly that carries a reservoir; 
rotating the housing assembly on a rotationally fixed mounting shaft with a first bearing set, wherein the first bearing set is located radially inward from the reservoir; 
transmitting torque to a rotor assembly as a function of volume of the shear fluid selectively delivered to the working chamber; 
rotating the rotor assembly on the rotationally fixed mounting shaft with a second bearing set; and 
returning the shear fluid from the working chamber to the reservoir along a fluid return path that extends through a substantially radial bore through a disk of the rotor assembly.


Claims 16-18 are allowed because of their dependency from claim 15.

Claim 21 is allowed because the prior art of record fails to teach a viscous clutch, as defined in claim 21, comprising at least the following combination of features:
plural outlet bores in the reservoir cover to allow the shear fluid out of the reservoir to the working chamber along the fluid delivery path; 
an electromagnetically actuated valve assembly including (a) a first valve element that controls flow of the shear fluid between the reservoir and the working chamber through a first of the outlet bores, (b) a second valve element that controls flow of the shear fluid between the reservoir and the working chamber through a second of the outlet bores, (c) a first axially-extending rod that passes through a first rod opening in the input assembly and that engages the first valve element, (d) a second axially-extending rod that passes through a second rod opening in the input assembly and that engages the second valve element, and (e) a translating armature located rearward with respect to the disk and secured to both the first and second axially-extending rods; and
the first and second valve elements are actuatable concurrently in response to magnetic flux applied to the translating armature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-27-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/



    
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.